226 F.2d 780
96 U.S.App.D.C. 416
INTERNATIONAL UNION OF MINE, MILL AND SMELTER WORKERS, Appellant,v.Guy FARMER, et al., as Members of the National LaborRelations Board, Appellees, and PrecisionScientific Company, an Illinois Company,Intervenor.
No. 12573.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 28, 1955.Decided Nov. 10, 1955.

Mr. Nathan Witt, New York City, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of Court, with whom Messrs. David Rein and Joseph Forer, Washington, D.C., were on the brief, for appellant.
Mr. Norton J. Come, Atty., National Labor Relations Board, of the bar of the Supreme Court of Illinois, pro hac vice, by special leave of Court, with whom Messrs. Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, and Robert G. Johnson, Atty., National Labor Relations Board, were on the brief, for appellees.
Mr. Barnabas F. Sears, Chicago, Ill., of the bar of the Supreme Court of Illinois,[96 U.S.App.D.C. 417]  pro hac vice, by special leave of Court, with whom Mr. James M. Barnes, Washington, D.C., was on the brief, for intervenor.  Mr. Thurman Hill also entered an appearance for intervenor.
Before EDGERTON, Chief Judge, and WASHINGTON and BASTIAN, Circuit judges.
PER CURIAM.


1
The District Court's order, entered February 11, 1955, is reversed on the authority of Farmer v. International Fur & Leather Workers Union, 95 U.S.App.D.c. 308, 221 F.2d 862, decided February 15, 1955.


2
Reversed.